Case 3:18-cv-05275-RBL Document 144-8 Filed 06/26/20 Page 1 of 3




                    Exhibit 4
          Case 3:18-cv-05275-RBL Document 144-8 Filed 06/26/20 Page 2 of 3




 1                                                        The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT TACOMA
 8

 9   ADRIENNE BENSON and MARY                      No. 2:18-cv-00525-RBL
     SIMONSON, individually and on behalf of all
10   others similarly situated,

11                       Plaintiffs,
12
     v.
13

14    DOUBLE DOWN INTERACTIVE, LLC, a
      Washington limited liability company, and
15    INTERNATIONAL GAME TECHNOLOGY,
      a Nevada corporation,
16
                           Defendants.
17

18

19

20

21

22

23

24

25

26

27

                                                           T OUSLEY B RAIN S TEPHENS PLLC
     DECLARATION OF WILLA MOORE                                1700 Seventh Avenue, Suite 2200
                                                                Seattle, Washington 98101-4416
                                                            Tel: 206.682.5600 • Fax: 206.682.2992
               Case 3:18-cv-05275-RBL Document 144-8 Filed 06/26/20 Page 3 of 3




 1                          DECLARATION OF WILLA MOORE

 2   I, Willa Moore, pursuant to 28 U.S.C. § 1746, declare as follows:

 3          1.       I first downloaded DoubleDown Casino in 2013, after I was hospitalized for

 4   chronic pain issues. Because my mobility had decreased, I went on the internet more and more

 5   often, and when I was on Facebook, I found DoubleDown. I was drawn to DoubleDown because

 6   I could play the same games that I played when I went to real casinos.

 7          2.       I started out playing probably 2-3 times a week, maybe for 4-6 hours each day.

 8   But very quickly, I was playing every day, sometimes more than 12 hours a day.

 9          3.       Overall, I estimate that I have spent over $40,000 on chips in DoubleDown

10   Casino.

11          4.       I am addicted to DoubleDown Casino. I never thought something like this could

12   happen. I knew being on DoubleDown Casino every day for hours was a problem, but I couldn’t

13   seem to stop.

14          5.       I believe that DoubleDown is taking advantage of people’s addictions. They know

15   that gambling is addictive, and they act exactly like a physical casino that pays out money. But

16   of course that’s not the case. You buy more chips and you can’t win money even though you’re

17   using real money to buy those chips. They are profiting off people’s addiction to the game.

18          6.       I feel alone and embarrassed about spending money to do something that only

19   feeds my addiction. DoubleDown Casino consumes you, and makes you feel like you always

20   have to go play. I feel guilty because I’ve spent money on DoubleDown that I’ve needed to pay

21   bills or buy food.

22
            I declare under penalty of perjury that the above and foregoing is true and correct.
23

24
            Executed on May ____ at ___________, _______________.
25

26
                                                  WILLA MOORE
27

                                                                    T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF WILLA MOORE                                         1700 Seventh Avenue, Suite 2200
                                                                          Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
